454 F.2d 738
Jesse WILLARD, Petitioner-Appellant,v.C. E. HARRIS, Warden, United States Penitentiary,Leavenworth, Kansas, Respondent-Appellee.
No. 71-1579.
United States Court of Appeals,Tenth Circuit.
Jan. 31, 1972.

Appeal from the United States District Court for the District of Kansas; George Templar, Judge.
Before LEWIS, Chief Judge, and McWILLIAMS and BARRETT, Circuit Judges.
PER CURIAM:


1
Upon docketing in this court, Willard was advised that we were contemplating summary affirmance of the district court's denial of habeas corpus relief.  Although he was afforded an opportunity to submit a memorandum opposing summary disposition, Willard has not responded.


2
We have now thoroughly reviewed the file and record in this cause and are convinced that the judgment of the district court should be affirmed for the reasons stated in its memorandum and order, reported at 336 F.Supp. 1228 (D.C.Kan., 1971).


3
Affirmed.